Citation Nr: 0604508	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-22 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision of the Huntington, West Virginia, Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the aforementioned claim.  

In October 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD based upon the 
veteran's service in Vietnam.  

A review of the record reveals that the veteran's service 
medical records are not associated with the claim folder.  It 
does not appear from the record that these records have ever 
been sought and an attempt to locate these records should be 
made prior to final adjudication of the claim.  

The veteran maintains that he is unable to remember any names 
and dates related to his stressors in Vietnam.  However, he 
claims his friend, who was a warrant officer, was killed 
after his helicopter (Huey) slammed into a mountain during a 
fog.  This occurred during the middle to the end of the 
veteran's service at Chu Lai.  The veteran indicates that he 
was sent to Chu Lai in May 1971 and left for Pleiku at the 
end of 1971 to the beginning of 1972.  The warrant officer 
who was his friend, that was killed in the crash, was not a 
member of his unit but belonged to the 173 Medivac Unit.  He 
also claims that the warrant officer was from Wisconsin.  An 
attempt should be made to corroborate the veteran's stressor 
by trying to locate records relevant to the warrant officer's 
unit.  

Accordingly, this matter is REMANDED for the following:

1.  The RO should contact the National Personnel 
Records Center and attempt to obtain the veteran's 
service medical records, and then associate any 
service medical records found, with the claims 
folder.  

2.  Attempt to verify the veteran's claimed 
stressor by contacting the appropriate entity and 
requesting copies of any available historical 
narrative describing the activities of the 173 
Medivac Unit from May 1971 to January 1972.  This 
unit was located at that time in Chu Lai.  Any 
lessons learned, operations reports, morning 
reports, organization charts or manning reports (or 
similar documents) should be sought to ascertain 
whether a warrant officer from Wisconsin, name 
unknown, was killed in a Huey accident when his 
Huey ran into a mountain during a fog.  Any further 
development as may be logically indicated following 
the results of this development, should be 
accomplished.  

3.  In the event the veteran's claimed stressor is 
verified, he should be scheduled for a VA 
psychiatric examination, in order to ascertain if 
he has PTSD that may be linked to a verified 
stressor.  The examiner should opine whether it is 
at least as likely as not that the veteran has PTSD 
as a result of one or more verified stressors.  A 
rationale should be provided for any findings 
related.

4.  Thereafter, the veteran's claim should be re-
adjudicated and if it remains adverse to the 
veteran, he and his representative should be 
provided a supplemental statement of the case, and 
given an opportunity to respond before the case is 
returned to the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


